Per Curiam:

After a careful examination of this case, and the authorities bearing on the questions involved in it, we shall content, ourselves *150by simply expressing our approval of the conclusion reached by the learned judge at Special Term. The action seems to have been brought as a test case on the contract counted on, and it was disposed of at the trial, as we understand it, with a view to its final disposition in the Court of Appeals. In general terms we may add that we are satisfied with the opinion given by Mr. Justice Osborn at the trial. The learned judge considered, upon authority, the principal and controlling questions involved in the case, and, as we think, made a proper disposition of them. Without again going over the questions in an opinion, which would be but to elaborate the argument, perhaps with some few further suggestions, and may be with some few additional authorities, we will declare our conclusion favorable to an affirmance of the judgment upon the opinion given at Special Term.
Present — Learned, P. J., Boardman and Bocees, JJ.
Judgment affirmed with costs.